Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, and 34-39 have been previously cancelled. Claims, 21-33 and 40 are still pending in this Application.
Response to Amendments/Remarks
Applicant arguments with respect to an English Translation for the foreign parent application have been considered and they are persuasive.
	Ona page 6, the Applicant argues “The English translation and Preliminary Amendment, filed on the same day, represent the current and accurate state of the Application, including claims, as of the filing date. Applicant respectfully requests that the Examiner acknowledge receipt of the English translation of the corresponding foreign application or request Applicant conduct further research”.
	The translation received on 01/20/2020 has been considered a true and accurate translation of the certified German foreign parent application DE 102017116167.8. The claims or claimed subject matter therein will be given priority based on the translation. Terms not found in the translation would not be given priority to the foreign application (see MPEP 219 and 2304.01(c )).   
Applicant’s argument/remarks, on pages 7-8, with respect to rejections to the claims under 35 USC § 101 have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 101 have been maintained.
	For instance, the Applicant argues on pages 7-8:
	“Thus, where an Applicant can overcome the rejection of a patent claim under 35 U.S.C § 102 and 103, the demonstrated novelty and non-obviousness is evidence that the claim includes subject matter that is not well known in the art and thus includes the "significantly more" that renders the claim patent eligible.
 	Applicant respectfully asserts that, regardless of whether the Examiner believes the claims are directed to an abstract idea (i.e., mathematical concept), Applicant's claims do more than recite data gathering and application of the data to a control unit processor. The amended independent claims recite additional elements that integrate the "abstract idea" into a practical application because they impose meaningful limits on practicing the abstract idea. That is, the claims are directed to a process automation monitoring system that uses the claimed method to identify problems with field devices of the process automation system. Applicant asserts that the claims recite a new and useful monitoring process, which is explicitly patentable under 35 U.S.C. § 101 and the current case law”. These arguments are not persuasive.  
	The Applicant has not provided evidence or explicit support that the claimed subject matter is integrated int an application by pointing out the explicit “meaningful limits” or limitations. 
	In response to the first argument, wherein the applicants states that overcoming a 102/103 rejection is novel, non-obvious, is not well known and thus qualifies as significantly more, the courts have stated the contrary (See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea). 	
	Broadly measuring one, two or three variables for monitoring the condition of an  apparatus/system or process (states, normal/abnormal, without range or out of range) does not represent any meaningful limitations (please see MPEP 2106.05 for examples on how to recite meaningful limitations). The Applicant cited the court case Diehr. This is a good example to integrate the abstract idea of collecting data, comparing data to determine a state of a system, and then used the detected state to control a rubber machine process (practical and explicit machine and/or application of the abstract idea). Therefore, the arguments are not persuasive.    
Applicant’s argument/remarks, on pages 8-9, with respect to rejections to claims under 35 USC § 102(a)(1)/(2) and/or 103(a) have been fully considered but they are respectfully not  persuasive. Therefore, rejections to claims have been maintained.
 	On page 9, the Applicant argues:  “Paragraph 17 further discloses that the "field information" indicates aging information, which indicates an aging condition of the field device, load information indicating a load on the field device, and diagnostic information indicating the result of a self-diagnosis performed by the field device. Consequently, the environment size and the "field information" disclosed in Makishima differ, so that the subject-matter of Applicant's claims 21 and 40 are not anticipated as would be required by MPEP § 2131 to support an anticipation rejection. Further, since the dependent claims are based on a combination of references, including Makishima, and Makishima fails to teach the elements of the independent claims, the dependent claims are not obvious based on any combination of cited references. As such, Applicant respectfully requests withdrawal of the outstanding rejections and allowance of the claims. These arguments are respectfully not persuasive. 
	First of all, the amendments did not substantially change the scope of the claim. Also, the claims recite claimed subject matter in the alternative. For instance, claim 21 recites at least one actuator or at least one sensor, and at least one environment sensor. Thus, in the broadest reasonable interpretation the claimed subject requires one actuator and one environment sensor. Makishima teaches in Fig. 2 one field device 10 with at least one actuator 10b and one environment sensor 10a. The rejection based on Makishima clearly teaches that process data PD and field information data transmitted between components in the system for the purpose of monitoring and controlling a process.   
	The rejection has alternative embodiments just as the claimed subject matter. The rejection clearly specifies that the field devices in some cases/embodiments have two sensors (which seems to be novelty of this invention). For instances, the environment sensor is clearly taught in Makishima (see 0023 a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor).  Furthermore, Makishima [0060] recites “the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on”. The Applicant has not considered the broadest reasonable interpretation of the claimed subject matter wherein the claimed subject matter was interpreted as field device with one actuator and one environment sensor. 
 	In a secondary embodiment of Makishima, the rejection states that field information (FI) also suggests a secondary environment measured variable. The arguments above states that FI teaches or suggests different subject matter (argument above states “the environment size and the "field information" disclosed in Makishima differ, so that the subject-matter of Applicant's claims 21 and 40 are not anticipated as would be required by MPEP § 2131 to support an anticipation rejection”). The field information represents data corresponding the at least one sensor (aged state information and diagnosis information) and also reads in secondary environmental variable (stress). Stress information represents environment conditions around/near the field device (for instance, see Brown et al (US 20050245291). In the broadest reasonable interpretation, stress represents a measured vibration (which is defined in this instant application as one example of environment condition, see 0027).Therefore, Makishima anticipates the claimed subject matter when interpreted in the broadest reasonable interpretation in light of the claims and/or specification and thus, the rejections are maintained. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The translation received on 01/20/2020 has been considered a true and accurate translation of the certified German foreign parent application DE 102017116167.8 based on the Applicant statement made on 02/01/2022 of the remarks. The claims or claimed subject matter therein of this application will be given priority based on the translation of the certified foreign application. Terms/claimed subject matter not found in the translation would not be given priority to the foreign application.    	
Claim Objections
Claim 1 is objected to because of the following informalities:  
 	Claim 1 has a period in line 10 and another one at the end of the claim, thus, it does not comply with the requirements (see MPEP 608.01(m) “Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”. 
	It seems that the period in claim 1 line 10 was an inadvertent grammatical error. 
The Examiner suggests amending the claims as:
 	--a multiplicity of field devices arranged in a spatially distributed fashion in the automation system, [[;]] which each have at least one sensor or actuator element and at least one environment sensor element the at least one sensor or actuator element being set up to detect and/or set a primary process variable which is dependent on the process, and the at least one environment sensor element being set up to detect a secondary environmental variable[[.]], and … --
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-33 and 40 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, recites “comparing the acquired transmitted secondary environmental variables with comparative environmental variables using the databased and analysis platform, wherein the secondary environmental variables represent a usual state of the automation system, and detecting an unusual state in the automation system based on the comparing step”. These limitations do not have support in the disclosure as originally filed.
	These limitations require a comparison between comparative environmental variables defined or suggested as usual state variables ([0055] “The comparative environmental variables 211-215 represent the environmental variable of the respective field device 101-105 in a usual state”, usual state suggest normal state values) and the acquired/measured secondary environmental variables which represent a usual state of the automation system as recited in the claim, and detecting an unusual state in the automation based on the comparison.
	For instance, as recited, one example could be comparing  a temperature normal value threshold range of 70-75 with an acquired temperature falling in a range of 70-75, and detecting an unusual state. This does not have support in the original disclosure and does not make any sense. The disclosure does not have support to detect an unusual stated by comparing measured data that represents a usual state with comparative data which also represents a usual state. For purposes of examination, Claim 21, will be interpreted as “comparing the acquired transmitted secondary environmental variables with comparative environmental variables using the databased and analysis platform, wherein the comparative environmental variables represent a usual state of the automation system, and detecting an unusual state in the automation system based on the comparing step”.  This has support in previous claim 21 and also in the published disclosure [0054].
	As to claim 40, this claim is the system claim corresponding to the method claim 21 and is rejected for the same reasons mutatis mutandis.
	As to dependent claims 22-33, these claims depend from the method claim 21 and they are rejected for the same reasons mutatis mutandis since they inherit the same error.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 25-27, 31, 33, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  The claim(s) 21 and 40 recite, “comparing the acquired transmitted secondary environmental variables with comparative environmental variables using the databased and analysis platform, wherein the secondary environmental variables represent a usual state of the automation system, and detecting an unusual state in the automation system based on the comparing step”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. For instance, while the disclosure is not very detailed on how the step of comparing are achieved, the comparison step when interpreted broadly includes a mathematical concept. For instance, a comparison step could detecting two values to determine if they are equal, above, or below of one another to detect a variation or difference. Thus, this step involves or suggests some mathematical concepts including a comparison step. Thus, the claims recite an abstract idea or judicial exception. 
 	This judicial exception is not integrated into a practical application because the claims recite the additional elements such as “multiplicity of field devices (FD), which each have at least one sensor or actuator element and at least one environment sensor element, the at least one sensor or actuator element being set up to detect and/or set a primary process variable which is dependent on the process, and the at least one environment sensor element being set up to detect a secondary environmental variable, a superordinate control unit communicating data including collected data between the field devices and the control unit, the acquired environmental variable is transmitted to a superordinate database and analysis platform and monitoring the automation system by means of the database and analysis platform”, which are recited in high level of generality and are considered extra solution activities of mere data gathering and applying the data to a control unit processor. For instance, the collecting step is recited at a high level of generality (i.e. general means of gathering data for use in the comparison step), and amounts to mere data gathering. For instance the field devices are used as sensors and includes sensors and an actuator for collecting data and are also considered insignificant extra-solution activities of mere data gathering, and a platform is used for analysis of the collected data is also recited at high level of generality, and merely automates the comparison step, this is no more than mere instructions to apply the exception using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “multiplicity of field devices (FD), at least one sensor or actuator element being set up to detect and/or set a primary process variable which is dependent on the process, and the at least one environment sensor element being set up to detect a secondary environmental variable, a superordinate control unit communicating data including collected data between the field devices and the control unit, the acquired environmental variable is transmitted to a superordinate database and analysis platform and monitoring the automation system by means of the database and analysis platform”, in claims 21 and 20 respectively are recited a high level of generality and amount to no more than mere data gathering and mere instructions to apply the exception using a generic computer component. A generic computer (control unit with databases) and its memory for executing steps of a program are well understood, routine and conventional (see MPEP 2106.05f). Merely adding generic computer components to perform the method is not sufficient. Collecting data using sensors, are mere data gathering steps that have been considered insignificant extra solution that does not amount to significantly more as indicated by the courts (see MPEP 2106.05(g) collecting and outputting data are extra solution activities See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). Transmitting data are element well understood, routine and conventional activities (see MPEP 2106.05(d) II I “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093
(Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives
and sends information over a network); 
 	Claims 25-27, 31, 33, depend on claim 1, and thus recites the limitations and the abstract ideas of claim 21.
	Claims 25-26 further recite “wherein the database and analysis platform is provided with a field-device-specific comparative variable, which for each corresponding field device maps the secondary environmental variable under standard conditions, and wherein the field-device-specific comparative variables are used by the database and analysis platform to compare the acquired secondary environmental variables with comparative environmental variables, wherein the field-device-specific comparative variables are generated in that secondary environmental variables are acquired by the corresponding field device when the automation system is started up or when the corresponding field device is calibrated” . These additional limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas since they involve the use of using comparative variables to be used in the comparison step of the Abstract idea of claim 21. Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 27 further recites, “wherein in the event that the unusual state is detected, a location where the unusual state occurs is spatially or geographically isolated in the automation system”. These additional limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas since they involve the use of using comparative variables. The disclosure states that in order to isolate/identify a location where an unusual state occurs, the tag number of the field device where the unusual states occurs is retrieved and compared to retrieve and identify the location where the unusual state occurred.  
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claim 31 further recites, “wherein in the event that the unusual state is detected, the unusual state is evaluated and assigned a priority”. These additional limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas since they involve the use of using comparative variables. While the specification is no very detailed on how these steps are achieved, assigning a priority to different fault states involves comparison steps.    
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claim 33 further recites, “wherein the secondary environmental variable is acquired by the respective field device in the form of a temperature variable, a gas composition, image information, or a vibration variable”. These additional limitations are recited in high level of generality and are considered extra-solution activities of simply linking the abstract idea to a particular technological environment or field of use such as vibrations of machine or weather around/on machine.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 25-26, 33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makishima et al (US 20150160630).  
	As per claim 21, Makishima teaches a method for monitoring an automation technology automation system which is configured to carry out a process (see 0048 “The host device 40 is a device for comprehensively monitoring the control state and the management state of the plant”, see Fig. 1 teaches am automation system; see [0051] “The process controller 41 performs a process necessary for controlling an industrial process by using the process data PD obtained from the field device 10”), wherein the automation system comprises at least the following: 
 	a multiplicity of field devices arranged in a spatially distributed fashion in the automation system (see Fig. 1 field device 10; see [0023] “Although a plurality of the field devices are disposed in the plant, to simplify the drawing in FIG. 1, the plurality of the field devices are organized and illustrated as the field device 10”), 
which each have at least one sensor or actuator element and at least one environment sensor element (see Fig. 2 the field device includes one or more sensors 10a and/or actuator 10b), the at least one sensor or actuator element being set up to detect and/or set a primary process variable which is dependent on the process, (see [0023] “The field device 10 is installed at a field site in the plant, and the field device 10 performs measurements and operations which are necessary for controlling the industrial process under the control of the controller 20. Specifically, the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor)…”, thus, each field device acquires data and/or sets data for controlling a process such as flow or temperature; see [0025] “As shown in FIG. 1, the communication processor 11 transmits process data PD necessary for a process control to the controller 20 and receives the process data PD from the controller 20. For example, the communication processor 11 transmits measurement data of a state quantity (for example, flow quantity of fluid) in an industrial process to the controller 20, and the communication processor 11 receives control data (for example, data for controlling the flow quantity of fluid) transmitted from the controller 20”; again, each device acquires data and/or sets data also, see [0038] “The operation processor 23 performs a process of operating the field device 10. For example, the operation processor 23 sets a parameter (measurement parameter, and operation parameter) to the field device 10 in accordance with an instruction from the plant operator operating the controller 20…”; also, see [0057], [0064] and Fig. 2 each field device 10 acquires PD data and sets and sends PD data; and see [0066] “The manipulation value MV is transmitted to the field device 10 (for example, the valve device 10b) via the selector 46 as the process data PD (control data). When the field device 10 receives the process data PD transmitted from the controller 20, a manipulation according to the process data PD (for example, controlling an aperture of the valve 10b) is performed”; Thus, the field device set to set a primary process variable/process data or control data to control an actuator), and the at least one environment sensor element being set up to detect a secondary environmental variable (since the at least one sensor previously recited is in the alternative, the sensor 10a can be the at least one environment sensor for detecting temperature or vibration or gas, or an imaging camera; also, see [0023] “the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor), an imaging device (for example, a camera and a video camera recording circumstances and objects in the plant), a sound device (for example, a microphone collects an abnormal noise in the plant…)”, thus, gas, vibration, temperature, image data, and acoustic/sound data indicates secondary environmental data; also, see [0025] “Also, the communication processor 11 transmits field information FI indicating a state of the field device 10 to the controller 20 and the manager 30, and the communication processor 11 receives optimization setting information SI transmitted from the controller 20 and the manager 30”; also, see [0026] “The field information FI transmitted to the controller 20 includes at least one of aged deterioration information indicating an aged deterioration state of the field device 10, stress information indicating a stress of the field device 10…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI suggests a secondary environmental variable; also, see [0060] “For example, the abnormal state measurer 51 measures a change of a temperature and a vibration/second of a motor”. thus, primary process variable an secondary environmental variable are detected and transmitted); and 
	at least one superordinate process control unit for controlling the process (see Fig. 1-2 control unit; also, see [0031] “the controller 20 controls the industrial process”), wherein the process control unit is in data communication with the multiplicity of field devices such that at least the primary process variable can be communicated between the process control unit and the multiplicity of field devices in order to control the process (see [0031] “The controller 20 transmits the process data PD to the field device 10 and receives the process data PD from the field device 10, and the controller 20 controls the industrial process”; also, see [0064-0069] the steps of transmitting data (primary process variable) between the control unit 20 and field devices is explained therein; also, see [0051]); wherein the method includes the following steps: 
 	transmitting the acquired environmental variables (since the at least one sensor previously recited is in the alternative, the sensor 10a can be the at least one environment sensor for detecting temperature, vibration or gas, or an imaging camera; the variables were described as process data; also, see Fig. 2 the field information is transmitted to a manager component and host device; also, see [0025] and [0060]), wherein at least from parts of the multiplicity of field devices (parts… has been interpreted as “a portion of the field device” or “some of the field devices”), the acquired environmental variable is transmitted to a superordinate database and analysis platform (see Fig. 2 the field information is transmitted to a manager component and host device and also to the control unit 20; see [0026] “The field information FI transmitted to the manager 30 includes the aged deterioration information, the stress information, and the diagnosis information which are described above. The field information FI transmitted to the manager 30 further includes alarm information and five senses information. The field information FI can be called big data obtained in the field of the plan”; also, in Fig. 2 the process data PD data is sent to a platform 20, 30, or host device); 
	monitoring the automation system using the database and analysis platform (see [0040] “The manager 30 manages the state of the plant by collecting the field information FI from the field device 10”), 
 	comparing the acquired transmitted secondary environmental variables with comparative environmental variables using the databased and analysis platform (see [0037] and [0045) “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10; also see [0026], [0053], [0060-0062], and [0080-0081] which describe detection of an abnormality, which suggests that a comparison takes place between normal data/thresholds and abnormal data or deviated data from the normal), wherein the secondary environmental variables represent a usual state of the automation system (this has been interpreted as the comparative secondary environmental variables), and detecting an unusual state in the automation system based on the comparing step (see [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, these comparison steps are done by the database an analysis platform 30; also, see [0053] “…the drift or a process data…”, the drift is the abnormality detected based on comparing data; also, see [0060-0061] “….For example, the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on. The operation state measurer 52 collects a parameter indicating an operating status of the facility installed in the plant, and the operation state measurer 52 measures an operation state of the each facility. For example, the operation state measurer 52 measures a rotation speed and a rotation time of a motor, and so on. The abnormal state measurer 51 and the operation state measurer 52 are parts for performing a management of the state of the plant, which is an original function of the manager 30”; also, see . [0061] The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”).
	As per claim 25, Makishima teaches the method of claim 21, Makishima further teaches wherein the database and analysis platform is provided with a field-device-specific comparative variable (this field device specific comparative variable are exemplified as usual states of the field device during normal conditions, see instant application published disclosure 0019, thus, they will interpreted as such; see Makishima [0040] “The manager 30/database and analysis platform manages the state of the plant by collecting the field information FI from the field device 10”; also, see Fig. 3 the manager 30 collects information FI including sensor measurements for determining an abnormal state; also, see  [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, thus, past states are comparative variables or normal values; also, see Fig. 3 the manager/analysis platform suggests comparison to detect an unusual state or abnormal state[0060-0062]. As suggested and as known, an abnormal state is detected only when compared to a threshold value), which for each corresponding field device maps the secondary environmental variable under standard conditions (this limitation has been interpreted broadly in light of the specification. This limitation seems to require that the field specific comparative variables are values mapped/associated/represent values of the secondary environmental variables under standard conditions. In other words, these comparative environmental variables are threshold or values that represent usual states (see the disclosure 0019, 0040, and 0055 (emphasis added). Therefore, Makishima clearly teaches in [0045] comparing the field information including sensor data by comparing the current state (collected data) with the history information indicating the past state (past state that is usual data e.g. Values/thresholds that are acceptable in order to detect a deviation that defines an unusual state/abnormal state) of the field device 10; also, see Fig. 3 and [0060-0062]), and
	wherein the field-device-specific comparative variables are used by the database and analysis platform to compare the acquired secondary environmental variables with comparative environmental variables (see [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, these comparison steps are done by the database an analysis platform 30; also, see [0060-0061] “….For example, the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on. The operation state measurer 52 collects a parameter indicating an operating status of the facility installed in the plant, and the operation state measurer 52 measures an operation state of the each facility. For example, the operation state measurer 52 measures a rotation speed and a rotation time of a motor, and so on. The abnormal state measurer 51 and the operation state measurer 52 are parts for performing a management of the state of the plant, which is an original function of the manager 30”; also, see . [0061] The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”).
 	As per claim 26, Makishima teaches the method of claim 25, Makishima further teaches wherein the field-device-specific comparative variables are generated in that secondary environmental variables are acquired by the corresponding field device when the automation system is started up or when the corresponding field device is calibrated (see [0068] “When the process shown in FIG. 4 is started, the controller 20 obtains the field information FI transmitted from the field device 10 (step S11: first step). For example, the controller 20 obtains the aged deterioration information indicating an aged deterioration state of the field device 10, the stress information indicating a stress of the field device 10, and the diagnosis information indicating a result of a self-diagnosis performed by the field device 10”; also, see also, see [0026] “The field information FI transmitted to the controller 20 includes at least one of aged deterioration information indicating an aged deterioration state of the field device 10, stress information indicating a stress of the field device 10…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI includes sensor data/secondary environmental variable collected during automation system or process is started up).
	As per claim 33, Makishima teaches the method of claim 21, Makishima further teaches wherein the secondary environmental variable is acquired by the respective field device in the form of a temperature variable, a gas composition, image information, or a vibration variable (see [0023] “the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor), an imaging device (for example, a camera and a video camera recording circumstances and objects in the plant), a sound device (for example, a microphone collects an abnormal noise in the plant…)”, thus, gas, vibration, temperature, image data, and acoustic/sound data indicates secondary environmental data; also, see [0025] “Also, the communication processor 11 transmits field information FI indicating a state of the field device 10 to the controller 20 and the manager 30, and the communication processor 11 receives optimization setting information SI transmitted from the controller 20 and the manager 30”; also, see [0026] “…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI suggests a secondary environmental variable).
	As per claim 40, Makishima teaches an automation technology system, including (see 0048 “The host device 40 is a device for comprehensively monitoring the control state and the management state of the plant”, see Fig. 1 teaches am automation system; see [0051] “The process controller 41 performs a process necessary for controlling an industrial process by using the process data PD obtained from the field device 10”):
	a multiplicity of field devices arranged in a spatially distributed fashion in an automation system; (see Fig. 1 field device 10; see [0023] “Although a plurality of the field devices are disposed in the plant, to simplify the drawing in FIG. 1, the plurality of the field devices are organized and illustrated as the field device 10”):
which each have at least one sensor or actuator element and at least one environment sensor element (see Fig. 2 the field device includes one or more sensors 10a and/or actuator 10b), the at least one sensor or actuator element being set up to detect and/or set a primary process variable which is dependent on the process, (see [0023] “The field device 10 is installed at a field site in the plant, and the field device 10 performs measurements and operations which are necessary for controlling the industrial process under the control of the controller 20. Specifically, the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor)…”, thus, each field device acquires data and/or sets data for controlling a process such as flow or temperature; see [0025] “As shown in FIG. 1, the communication processor 11 transmits process data PD necessary for a process control to the controller 20 and receives the process data PD from the controller 20. For example, the communication processor 11 transmits measurement data of a state quantity (for example, flow quantity of fluid) in an industrial process to the controller 20, and the communication processor 11 receives control data (for example, data for controlling the flow quantity of fluid) transmitted from the controller 20”; again, each device acquires data and/or sets data also, see [0038] “The operation processor 23 performs a process of operating the field device 10. For example, the operation processor 23 sets a parameter (measurement parameter, and operation parameter) to the field device 10 in accordance with an instruction from the plant operator operating the controller 20…”; also, see [0057], [0064] and Fig. 2 each field device 10 acquires PD data and sets and sends PD data; and see [0066] “The manipulation value MV is transmitted to the field device 10 (for example, the valve device 10b) via the selector 46 as the process data PD (control data). When the field device 10 receives the process data PD transmitted from the controller 20, a manipulation according to the process data PD (for example, controlling an aperture of the valve 10b) is performed”; Thus, the field device set to set a primary process variable/process data or control data to control an actuator), and the at least one environment sensor element being set up to detect a secondary environmental variable (since the at least one sensor previously recited is in the alternative, the sensor 10a can be the at least one environment sensor for detecting temperature or vibration or gas, or an imaging camera; also, see [0023] “the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor), an imaging device (for example, a camera and a video camera recording circumstances and objects in the plant), a sound device (for example, a microphone collects an abnormal noise in the plant…)”, thus, gas, vibration, temperature, image data, and acoustic/sound data indicates secondary environmental data; also, see [0025] “Also, the communication processor 11 transmits field information FI indicating a state of the field device 10 to the controller 20 and the manager 30, and the communication processor 11 receives optimization setting information SI transmitted from the controller 20 and the manager 30”; also, see [0026] “The field information FI transmitted to the controller 20 includes at least one of aged deterioration information indicating an aged deterioration state of the field device 10, stress information indicating a stress of the field device 10…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI suggests a secondary environmental variable; also, see [0060] “For example, the abnormal state measurer 51 measures a change of a temperature and a vibration/second of a motor”. thus, primary process variable an secondary environmental variable are detected and transmitted);
	at least one superordinate process control unit for controlling the process (see Fig. 1-2 control unit; also, see [0031] “the controller 20 controls the industrial process”), which is in data communication with the multiplicity of field devices in such a way that at least the primary process variable can be communicated between the process control unit and the multiplicity of field devices so that a process running in the automation technology system can be controlled by the process control unit (see [0023] “The field device 10 is installed at a field site in the plant, and the field device 10 performs measurements and operations which are necessary for controlling the industrial process under the control of the controller 20” and see [0031] “The controller 20 transmits the process data PD to the field device 10 and receives the process data PD from the field device 10, and the controller 20 controls the industrial process”; also, see [0060] and [0064-0069] the steps of transmitting data (primary process variable) between the control unit 20 and field devices is explained therein); and
	a database and analysis platform in data communication with the multiplicity of field devices in such a way that the acquired environmental variables can be communicated from the multiplicity of field devices to the database and analysis platform (see Fig. 2 the field information is transmitted to a manager component and host device and also to the control unit 20; see [0026] “The field information FI transmitted to the manager 30 includes the aged deterioration information, the stress information, and the diagnosis information which are described above. The field information FI transmitted to the manager 30 further includes alarm information and five senses information. The field information FI can be called big data obtained in the field of the plan”),wherein the database and analysis platform is configured to compare the acquired transmitted secondary environmental variables with comparative environmental variables which represent a usual state of the automation system; and detect an unusual state in the automation system based on the comparison (see [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, these comparison steps are done by the database an analysis platform 30; also, see [0060-0061] “….For example, the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on. The operation state measurer 52 collects a parameter indicating an operating status of the facility installed in the plant, and the operation state measurer 52 measures an operation state of the each facility. For example, the operation state measurer 52 measures a rotation speed and a rotation time of a motor, and so on. The abnormal state measurer 51 and the operation state measurer 52 are parts for performing a management of the state of the plant which is an original function of the manager 30”; also, see . [0061] The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio).
 	As per claim 22, Makishima teaches the method of claim 21, Makishima further teaches wherein the acquired environmental variables are transmitted with an information density (see [0064] “measurement data transmitted from the sensor device 10a shown in FIG. 2) transmitted from the field device 10 at constant time interval (for example, one second interval)).
	However, Makishima does not explicitly teach and, if the unusual state is detected, the information density is increased (information density has been interpreted as sampling rate being increased when an unusual/anomaly states has been found as suggested in the original disclosure).
  	However, Aparicio teaches a system and method comprising field devices (see Fig. 1), and database and analysis platform detecting unusual states (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230 ), and including a step of if the unusual state is detected, the information density is increased (see [0022] “by adjusting the sample rate or by storing data only if certain events have been detected”; also, see [0028] “For example, based on contextualization information, the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a step of if the unusual state is detected, the information density is increased as taught by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally; also, see [0023]).
 	As per claim 23, Makishima-Aparicio teaches the method of claim 22, Aparicio further teaches wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230; see [0028] “the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data.”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally”; the historian component represents the database and analysis platform; the sampling rate refers to the transmission frequency of data between the field devices/sensors to the PLC controllers 110 and the database and analysis platform 220. The term sampling rate is the number of samples taken per second. The samples are taken from the filed devices/sensors).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a step of wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally; also, see [0023]).
	As per claim 24, Makishima-Aparicio teaches the method of claim 22, Aparicio further teaches  wherein the information density is increased by transmitting the acquired environmental variables to the database and analysis platform from further parts of the multiplicity of field devices (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230; see [0028] “the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data.”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally”; the historian component 220 represents the database and analysis platform; the sampling rate refers to the transmission frequency of data between the field devices and sensors to the PLC controllers 110 and its database and analysis platform 220 from further parts (sensors and/or field devices located at different places than the database and analysis platform 220) as shown in Fig. 1. The term sampling rate is the number of samples taken per second. The samples are taken from the filed devices and its sensors).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a step of wherein the information density is increased by transmitting the acquired environmental variables to the database and analysis platform from further parts of the multiplicity of field devices as taught by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally; also, see [0023]).
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Hiroki et al (JP 2015162108 as supported by the machine translation provided).
	As per claim 27, Makishima teaches the method of claim 21, Makishima further teaches (location is spatially or geographically isolated has been broadly interpreted as the location is identified, as suggested in 0050 or in 0057; Makishima [0023] “a position detection device outputting position information of each device, and other devices”). However, Makishima does not explicitly teach the location/position is isolated/identified based on detecting the unusual state/fault.  
	However, Hiroki teaches a system and method comprising the location/position of a field device is isolated/identified in the event of/based on detecting an unusual state/abnormality (see page 4 par. 4 “estimate specific events such as abnormalities such as noise and equipment failures and locations where such abnormalities occur”; also, see page 5 par. 5 “…indicates a specific event such as a measurement result or an abnormality or a location where the abnormality has occurred…”, thus, a location of a field device is identified along or when the abnormality is detected. It is very common to identify the location of alarms/faults and the specific location of the fault in a plant since there are hundreds of sensors in automation plants; also, see page 6 par. 5 “The estimation unit 26 estimates a specific event in the measurement target based on the measurement data in which the measurement times measured by the plurality of field devices 40 acquired by the measurement data acquisition unit 253 are synchronized. The specific event in the measurement object is, for example, an abnormality such as noise or equipment failure or a location where the abnormality has occurred. For example, the estimation unit 26 determines the fundamental noise source and the failure phenomenon of the equipment and the occurrence location thereof, that is, the abnormality and the abnormality by taking the relevance and correlation of the plurality of measurement data acquired by…”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include the location/position of a field device is isolated/identified in the event of/based on detecting an unusual state/abnormality as taught by Hiroki in order to easily find the location of the unusual state with accuracy  and present it to an operator (see page 4 par. 2 in the conventional system is not easy and accurate to estimate the location of a fault detected by a file device; page 4 par. 4 the invention of Hiroki speeds up and increases the accuracy detection of a location where a fault is determined; also, see page 5 par. 5, the abnormality and the location are displayed to an user). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Takashi (JP2003241825 as supported by the machine translation provided).
	As per claim 28, Makishima teaches the method of claim 22, while it is very well known and common to associate a tag number/data with field devices (even applicant’s admitted information supports this assertion in [0057]), Makishima does not explicitly teach wherein a TAG number or measuring point identification number is assigned to the multiplicity of field devices arranged in a distributed fashion and an assignment of the respective field device to the respective TAG number or measuring point identification number is provided to the database and analysis platform.
 	However, Takashi teaches an automation system and method (see Page 1 the Abstract) comprising wherein a TAG number or measuring point identification number is assigned to the multiplicity of field devices arranged in a distributed fashion (see page 2 par. 4 “assigned to individual field devices”;) and an assignment of the respective field device to the respective TAG number or measuring point identification number is provided to the database and analysis platform (see Fig. 2 TAG information and its assignments are provided to database and analysis platform 2; see page 4 pars. 3-10 “…commercial database 6. The monitoring device 2 includes a communication processing unit 12 for controlling communication with the control device 3 by the communication means 32, and TAG information received by the communication processing unit 12 (for example, information as described in the conventional example). ) Capturing machine 11 An information determination processing unit 10 that determines whether to store the TAG information
in the database based on the TAG information, and an information registration request processing unit9 that requests the database to store the TAG information”; also, see page 4 last paragraph “The status of each component in n) is monitored by TAG information . TAG Is a logical name individually assigned/assignment to each of the field devices so that the distributed measurement control device can recognize it, and each device is identified by a TAG number (hereinafter referred to as TAGNO.). In addition, TAGNO. Dependency is defined (hereinafter referred to as TAG definition),and device management is performed based on this definition information”, each TAG data has assignments such as logical names and data to be measured, controlled, limits, and so on which are correlated to the TAG for each field device, see page 5 par. 1-3; see data TAG in Fig. 7 assigned with data, also, see page 6 last par to page 7 par. 1).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a TAG number or measuring point identification number is assigned to the multiplicity of field devices arranged in a distributed fashion and an assignment of the respective field device to the respective TAG number or measuring point identification number is provided to the database and analysis platform as taught by Takashi in order to find out the state and identity of a field device based on the TAG information (see page 2 [0006]; also, see page 4 last two paragraphs “The status of each component in n) is monitored by TAG information
. TAG Is a logical name individually assigned to each of the field devices so that the distributed measurement control device can recognize it, and each device is identified by a TAG number (hereinafter referred to as TAGNO.). In addition, TAGNO. Dependency is defined (hereinafter referred to as TAG definition), and device management is performed based on this definition information ). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Takashi (JP2003241825 as supported by the machine translation provided) as applied to claim 28 and further in view of Brockhaus et al (US 20160127858).
	As per claim 29, Makishima-Takashi teaches the method of claim 28, While Takashi teaches that the tag is associated with a lot of information and this information is retrieved and read by the superordinate controllers (3 and 2 in Fig. 1) and while it is well known that a location is one type of information associated to a TAG of a field device, Makishima-Takashi does not explicitly teach  wherein, based on the respective field device to the respective TAG number, the location where the unusual state occurs is spatially or geographically isolated in the automation system.
	However, Brockhaus teaches a method for monitoring an automation system comprising assigning a TAG to a field device (see [0007] and [0021]), based on the respective field device to the respective TAG number, the location where the unusual state occurs is spatially or geographically isolated in the automation system (see [0021] “In one design, this is a TAG number that describes the device and its position or, for example, its function within the processing system”, the location of field device is isolated/identified based on the TAG number).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Takashi’s combination to include based on the respective field device to the respective TAG number, the location where the unusual state occurs is spatially or geographically isolated in the automation system as taught by Brockhaus in order to identify and locate a field device within an automation system motivation (see 0021) when the superordinate controllers (Fig. 2 controller 2 and controller 2) of Takashi read the TAG information of Brockhaus that includes the location of a field device. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Takashi (JP2003241825 as supported by the machine translation provided) as applied to claim 28 and further in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio) and Niro et al (US 20150112640).
	As per claim 30, Makishima-Takashi teaches the method of claim 28, Makishima-Takashi does not explicitly teach wherein the information density is increased on the basis of the respective field device with respect to the respective TAG number and the spatial or geographic isolation of the location where the unusual state occurs.
	Makishima clearly teaches in claim 28 that a field device is identified and its spatial or geographic position within a system is received and identified (see [0023]).  
	Takashi clearly teaches in claim 28 that a field device is identified based or with respect to a TAG number, this TAG information contains data used for detecting or containing unusual states/alarm/deviation in a field device (see page 5 data is read from the TAG information an unusual states are identified or received, see page 5 par. 6 “The distribution information processing unit 7 searches for the alarm TAG information”).  
	However, Aparicio teaches a system and method for monitoring field devices (see Fig. 1) comprising wherein the information density is increased on the basis of the respective identified field device and the spatial or geographic isolation of the location where the unusual state occurs (see [0022] “by adjusting the sample rate or by storing data only if certain events have been detected”; also, see [0028] “For example, based on contextualization information, the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; the location is where the field device is located and for which the unusual states/error or alarm is identified). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Takashi’s invention to include wherein the information density is increased on the basis of the respective field device where the unusual state occurs as taught by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally, thus, the invention of Aparicio overcomes this drawback by increasing the sampling rate; also, see [0023]). One of ordinary skill in the art would have been motivated to increase the density of a respective field device as taught by Aparicio based on the field device with respect to a TAG number as taught by Takashi since the TAG number contains the respective field device identification (see Takashi see page 4 pars. 3-10).    
	While Aparicio suggests that the information density is increased based on the alarm detected, which indicates a location of the field device, Makishima-Takashi-Aparicio does not explicitly teach the information density is increased based on the location where the unusual state occurs. 
	However, Niro teaches a system and method comprising a field device sensor, wherein an information density is increased based on the location where the unusual state occurs (see [0024] “he detection of this or other condition/event can also be utilized by the preprocessor 150 to further control the measurements being performed by the sensor 140, such as by increasing the sample rate in response. The preprocessor 150 can also utilize position and/or speed measured by the encoder 110 and provided in the encoder output 124 to adjust such control, such as by increasing sample rate for a given sensor 140 according to a position/speed where the condition/event was detected”; also, see [0053]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Takashi-Aparicio’s combination as taught above to include increasing an information density based on the location where the unusual state occurs as taught by Niro in order to adequately capture information associated with the event (see [0052]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Tanaka el al (US 20160274964). 
	As per claim 31, Makishima teaches the method of claim 21, Makishima further teaches wherein in the event that the unusual state is detected, the unusual state is evaluated  (see [0053] and [0061] “The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”; also, see Fig. 3 and see [0080-0081]), but it does not explicitly teach the unusual state is assigned a priority. 
	However, Tanaka teaches an apparatus and method for monitoring a field device status comprising when an event is unusual event is detected, the unusual state is assigned a priority (see [0116] “the priority order determining unit 29c in the time point position checking unit 29 assigns a higher priority to the second event (manual valve B inspection) with respect to the occurrence date and time of the failure in the valve V1. However, when the evaluation values P1 and P2 which take into consideration the closeness in terms of position in addition to the closeness in terms of time are compared with each other, the priority order determining unit 29c may assign a higher priority to the first event (piping component A replacement) for which the evaluation value P1 is calculated”; also, see [0117]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include when an event is unusual event is detected, the unusual state is assigned a priority as taught by Tanaka in order to allow an operator to recognize the most likely root cause or factor affecting the unusual state, and thus providing an efficient identification of the failure (see [0124]-0125). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Cottrell et al (US 20100257410).
	As per claim 32, Makishima teaches the method of claim 21, but it does not explicitly teach wherein the database and analysis platform is self-learning, and learns whether a currently detected unusual state will also be handled as an unusual state in the future (This limitations has been broadly interpreted in light of the specification wherein this function involves the system identifying an unknown unusual state/fault to be used in the future).
	However, Cottrell teaches a system and method for monitoring field devices (see [0022] “Each state detector includes functionality to obtain unprocessed data. The state detector may be a sensor”) comprising a self-learning platform (see Fig. 1 learning module 126; also, see [0044]) that learns whether a currently detected unusual state will also be handled as an unusual state in the future (see [0044] “the learning module (126) includes functionality to detect a failure in the equipment (100) and identify the symptoms of the failure that occurred prior to the failure. More specifically, the learning module (126) may identify the state of the equipment leading up to the failure in order to generate a new rule to prevent future failures of the same type”, thus, the state prior to the failure is the unusual state that will cause a failure, and it is used in the future as a reference; also, see [0104] and [0115] “the system also includes a learning module adapted to detect a failure, identify one or more symptoms of the failure, assign a new signature associated with the failure and the symptoms, and assigning one or more actions to take in response to the signature”, thus, new unusual states/failure/vibration are learned and stored to be used in the future as a reference to avoid the failure).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a self-learning platform that learns whether a currently detected unusual state will also be handled as an unusual state in the future as taught by Cottrel in order identify new or unknown unusual states/failures to assign action to remediate or prevent the unusual state/failure in the future (see [0018], [0028], and [0044]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Zhao et al (CN206042057U) teaches a Management system for monitoring field devices, wherein the filed devices includes two or more sensors.
	Markus et al (DE 102014118845) teaches a system for monitoring states of field devices including stresses such as vibration and temperature or pressure. 
	Lenz et al (US 20060047480), Hummel (US 10380468), Matt (US 4345581) or Sears (US 20180164252) teaches or suggests alone or in combination a system for monitoring field devices, wherein the field devices include two or more sensors, the sensors data is compared to threshold to detect unusual states within the field device or the process being monitored.	
	Benkert, LV, Nishiyama and Debes currently cited in form PTO-892, alone or in combination teach well-known field devices including sensor and /or actuator, analyzing the information collected from the field device to determine the state of a field device. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117